DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/30/2021 has been entered. Claim 1, 4, 7 and 9-10 have been amended. Claims 2-3, 5, 11-12 and 16-17 have been cancelled. Claims 1, 4, 6-10, 13-15 and 18-20 are pending.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 status identifier needs to be updated.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-10, 13-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the cap layer". There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the first instance of “the cap layer” limitation to read “a cap layer”
Claims 4, 6-10, 13-15 and 18-20 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakadera (JP 2009-154608 A – of record), in view of Hirosue (US 2015/0328941 A1 – of record), in view of Hoshino (US 2017/0197480 A1 – of record).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Nakadera teaches a pneumatic tire that reduces the accumulation of static electricity in a vehicle. The tire is configured to have the structure of: a carcass layer 6, having at least one toroidally extending ply which extends between a pair of bead portions 4 continuously to thereby form a tire skeleton; a tread rubber 2 which is disposed radially outward of the carcass layer in a crown portion of the tire; a terminal portion 22 which is configured to extend from a ground contacting surface of the tread rubber, through the 
Regarding claims 1, 4, a conductive band 40, 48 electrically connects the tire radial-direction inner end of the terminal band 22, through an undertread portion 41 to the clinch rubber 12, see figure 8 below. The conductive band 40, 48 are formed of at least one conductive thread 23, see figure 4(B) and as the band 40, 48 extends into the crown portion of the tread rubber, this is considered to meet the claimed (conductive member comprises conductive fibers at least in the vicinity of the tire radial-direction inner end of the conductive rubber portion and the vicinity of the rubber chafer). Additionally, the conductive band 40, 48 has a volume resistivity of 1 x 108 Ω-cm or lower, see pg. 22 para. 1.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additionally, the at least one belt layer 7 is arranged between the carcass 6 and the tread rubber 2, a belt-end cushion rubber 43 is arranged between the belt layer and the carcass at a tire widthwise end of the belt layer, and since the cushion rubber 43, is formed of the same conductive rubber material as the conductive band 40, 48, see pg. 25 para. 2 – (this is considered to meet the claimed conductive member comprises the conductive fibers and the belt-end cushion rubber; as well as having conductive fibers being arranged in regions from the tire radial-direction inner end of the conductive rubber portion to the belt-end cushion rubber and from the belt-end cushion rubber to the rubber chafer).
Nakadera does not explicitly disclose at least two conductive fibers are arranged in the whole tire; nor a cap layer is arranged on the tire radial direction outer side of the belt layer with the conductive rubber portion penetrating through the cap layer and being in contact with the belt layer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since (1) - Hirosue discloses a conductive member consisting of a conductive yarns 10, does not produce neither a dent nor bulge on the outer surface of a sidewall portion, even under a condition where a large number of yarns with a large fineness are provided, thereby providing excellent appearance of the tire, see [0047]; and where a plurality of conductive yarns 10 are used in the whole tire, see FIG. 6; and  (2) - Hoshino discloses a tire having improved 
Regarding claims 6-8, 13-15, 18, 20, Modified Nakadera further discloses the clinch is formed of a rubber having a volume resistivity of 1 x 108 Ω-cm or lower, see pg. 22 - para. 1; the topping rubber of the belt layer, the topping rubber of the carcass are formed of a rubber having volume specific resistance of 1 x 108 Ω-cm or more, see pg. 21 - last para. Moreover, with regards to the claimed ranges: it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claims 9-10, 19, Modified Nakadera further discloses the clinch is formed of a rubber having a volume resistivity of 1 x 108 Ω-cm or lower, see pg. 22 - para. 1; and the topping rubber of the carcass are formed of a rubber having volume specific resistance of 1 x 108 Ω-cm or more, see pg. 21 - last para. Moreover, with regards to the claimed ranges: it has been held that “[i]n the case where the claimed ranges ‘overlap or lie .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-10, 13-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749